United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60230
                          Summary Calendar



WILSON WHITE,

                                     Plaintiff-Appellant,

versus

CHRISTOPHER B EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS, In His Official and Individual Capacities;
MICHAEL WILSON, MSP Superintendent, In His Individual
Capacity; LAWRENCE KELLY, MSP Superintendent, In His Official
Capacity; DWIGHT PRESLEY, Warden, In His Official and
Individual Capacities; IMAM LUQMAN, Muslim Chaplain, In His
Official and Individual Capacities; E. L. SPARKMAN, Deputy
Commissioner, In His Official and Individual Capacities,


                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:04-CV-162-MB
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Wilson White, Mississippi prisoner # 48913, seeks to proceed

in forma pauperis (IFP) on appeal from the district court’s

dismissal without prejudice of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   In his complaint, he sought equitable


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60230
                                  -2-

and monetary relief for alleged violations of his constitutional

rights and the Religious Land Use and Institutionalized Persons

Act (RLUIPA) of 2000, 42 U.S.C. § 2000cc-1 et seq.      White alleged

that the appellees restricted his right to free exercise of

religion.

     By moving for leave to proceed IFP, White is challenging the

district court’s certification that his appeal was not taken in

good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).       White’s

motion for IFP is GRANTED.

     The district court concluded that the rule announced in

Gillespie v. Crawford, 858 F.2d 1101 (5th Cir. 1988) (en banc),

required that White’s claims be dismissed since they dealt with

conditions of confinement at Parchman.      This conclusion was

correct insofar as it concerned White’s claims for equitable

relief.   See id. at 1102-03.    Moreover, White’s transfer off the

Parchman Unit mooted such claims.      See Biliski v. Harborth, 55

F.3d 160, 162 (5th Cir. 1995).     Thus, this portion of the

district court’s judgment is AFFIRMED.

     However, White is not seeking equitable relief only, but is

also seeking compensatory and punitive damages.      To the extent

that the district court dismissed such claims pursuant to

Gillespie, this was error.      Also, the district court failed to

address White’s claim that the appellees’ failure to accommodate

his religious practices and rituals violated RLUIPA.      Whether the
                          No. 05-60230
                               -3-

facts ultimately will prove such a claim is not a question to be

answered at this stage of the proceedings.   See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).   The district court’s

dismissal of White’s claims for monetary relief and relief under

RLUIPA is VACATED and REMANDED for further proceedings.

     MOTION FOR IFP GRANTED; AFFIRMED IN PART; VACATED AND

REMANDED IN PART.